CRIST, Judge.
Movant appeals the denial of his Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant claims entitlement to an eviden-tiary hearing because his motion alleged he pleaded guilty to carrying a concealed weapon based upon threatened prosecution for arson, thereby rendering the guilty plea involuntary.
The transcript of the guilty plea proceeding conclusively repudiates movant’s contention, therefore obviating a need for an evidentiary hearing. Rule 27.26(j); Merritt v. State, 650 S.W.2d 21, 22 (Mo.App.1983).
The record of the guilty plea hearing demonstrates movant voluntarily pleaded guilty to the concealed weapons charge along with two other misdemeanors in exchange for the state dismissing an arson charge. The agreement did not render movant’s guilty plea involuntary. Bonner v. State, 595 S.W.2d 393, 396 (Mo.App.1980). Substantial evidence supports the trial court’s findings of fact and no error of law appears. An extended opinion would lack precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
DOWD, C.J., and SNYDER, J., concur.